SANDSTROM, Justice,
dissenting.
[¶ 22] ‘We hold a parent who willfully alienates a child from the other parent may not be awarded custody based on that alienation.” McAdams v. McAdams, 530 N.W.2d 647, 650 (N.D.1995).
[¶ 23] The majority acknowledges, at ¶ 15, “Previous custody proceedings of this family indicate the current situation was directly the fault of the mother, who stubbornly frustrated the children’s visitation with their father in the years since the divorce and alienated the children against their father.”
[¶ 24] Here the majority, ignoring our case law, affirms de facto custody to the mother, while acknowledging, at ¶ 18, that “the future of these children, as a result of [the mother’s conduct], is clouded.”
[¶ 25] This toxic situation has been created by the mother’s injection of her *726venom into her children. Sadly, the director of the Stark County Social Service Board has aided and abetted the mother and exacerbated the situation, ending any remaining hope for these children, and providing encouragement for other toxic parents who might similarly poison their children.
[¶ 26] I would reverse.
[¶ 27] Dale V. Sandstrom